262 S.W.3d 290 (2008)
CITY OF CHILLICOTHE, Missouri, Respondent,
v.
ENVIRONMENTAL & PROCESS SYSTEMS, INC., Appellant.
No. WD 68887.
Missouri Court of Appeals, Western District.
September 9, 2008.
Dennis J. Campbell Owens and Chris Roberts, Kansas City, MO, for appellant.
Allan Brent Turner, Chillicothe, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, RONALD R. HOLLIGER, Judge, and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
Environmental & Process Systems, Inc. (EPS) appeals the judgment sustaining City of Chillicothe's motion for summary judgment on issues of enforceability of an unwritten contract. On appeal, EPS argues that a valid assignment of contract rights was made from Leakey Controls to EPS, that such assignment need not have been in writing, and, in the alternative, that equity should enforce the agreement. Having carefully considered EPS's contentions on appeal, we find no basis for reversing the decision of the trial court. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining *291 the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).